An action to recover damages for injuries due to alleged negligence of a servant of defendant.-
The plaintiff was driving a horse attached to a wagon in which plaintiff was seated along High Street in the city of Auburn at a point opposite the entrance of the freight offices of the Maine Central Railroad. Just behind the plaintiff’s team was an automobile going in the same direction driven by a young lady who, as she was approaching the entrance to the freight offices, sounded her horn and turned to the left to pass the plaintiff, who turned to the right to permit her to pass. As she was about to pass, the defendant’s truck came out of the entrance to the freight offices, and to avoid a collision she turned her automobile to the right, her front right mudguard striking the plaintiff’s wagon, and causing the injuries complained of.
The defendant claims the accident was due entirely to the negligence of the driver of the automobile in trying to pass the team without keeping watch for teams coming out of the entrance to the freight yard. The plaintiff claims if the driver of the automobile was negligent, there was also concurrent negligence on the part of the defendant’s servant.
As to just the position of the three vehicles at the time of the accident the version of the witnesses differ, but upon the written statement of the defendant’s driver made and signed by him before suit was brought that he saw the automobile coming about fifty feet *542away and was aware that it was about to pass the plaintiff’s team, but did not sound his horn before driving into the public street to warn the driver of the car of his intent, was sufficient on which a jury might have based a finding of concurrent negligence on his part.
Louis J. Brarm, Peter A. Isaacson, for plaintiff. Robinson Sf Richardson, Henry W. Oakes, Richard Small, for defendant.
We do not think upon the evidence this court can say. that the verdict of the jury was clearly wrong. Motion overruled.